DISSENTING OPINION
By LIEGHLEY, J.
For the reason that at the time decedent sustained his injuries he was neither in the zone of or in the course of his employment.
Industrial Commission v Heil, 123 Oh St 604.
Industrial Commission v Gintert, 128 Oh St 129.
Much stress is placed on the fact that at the time decedent was driving a car owned by the company. He was on his way home from his place of employment and the accident took place several miles distant therefrom. He collided with a Cleveland Railway Company bus. This closed automobile was provided for him by the company because his own car was an open car and this one a closed car. It was thought that the state of his health was such that he should use a closed car in going to and from his work. Because he was driving tins company car and placed it in his own garage every night where it was immediately accessible for going to his work in the morning, that therefore, and thereby, the rule announced by the Supreme Court is modified.
On the contrary, the company was bestowing a favor to him. He was thereby rendering no service for the company which in any way tended to promote the business of the company. The collision of his automobile driven by him at the time with ihe railway bus was in no sense a hazard encountered by him in the discharge of the duties of his employment and was not a hazard embraced within the risks and hazards of his employment.
“The statute providing for compensation contemplates only those hazards to be. encountered by the employe in the discharge of the duties of his employment and do not embrace risks and hazards, such as those of travel to and from his place of employment over streets and highways *23which are similarly encountered by the public generally.”
Industrial Commission v Baker, 127 Oh St 345.